Citation Nr: 9927430	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served in an active duty for training capacity 
from February to June 1981, and on active duty from January 
to May 1991.  He also performed service with the Iowa 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The veteran's case was remanded for additional 
development in May 1998.  It is again before the Board for 
appellate review.

On appeal the veteran appears to have raised the issue of 
entitlement to a total disability evaluation for pension 
purposes.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  


FINDING OF FACT

The claims of entitlement to service connection for left 
shoulder and back disabilities are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for left 
shoulder and back disabilities are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran has verified service in the National Guard of 
Iowa from July 1980 to June 1998.  He served an initial 
period of active duty for training from February to June 
1981.  He also served on active duty from January to May 
1991.

A review of the veteran's service medical records (SMRs) 
reflects that his June 1980 enlistment examination showed no 
upper extremity disorders.  A history of a fractured clavicle 
four years previously was noted, however, the fracture was 
judged to be healed.  Orthopedic study offered no mention 
pertaining to either left shoulder or back disorder.  

Subsequent physical examinations in May 1984, October 1988, 
April 1991, and June 1996 failed to report any findings 
pertinent to a left shoulder or back disability.  The 
examinations in 1984, 1991, and 1996 noted the residual scar 
from the veteran's left shoulder surgery.  Progress notes 
during the veteran's initial period of active duty for 
training, from February 1981 to June 1981, reflect that the 
veteran was seen in February 1981 where he gave a history of 
surgery of the left shoulder in September 1980 to repair torn 
cartilage.  The veteran had a full range of motion of the 
left shoulder.  A subsequent entry, dated in May 1981, 
reported that the veteran complained of left shoulder pain 
after push-ups.  It was noted that the veteran related that 
he had had surgery the year previously and the examiner found 
that the residuals therefrom existed prior to enlistment.  
The assessment was chondromalacia of the left shoulder.  
Finally, the veteran's June 1996 medical history included a 
history of a 1980 left rotator cuff repair.  The remainder of 
the veteran's SMRs through June 1997, contain no further 
mention of any left shoulder complaints and no mention of any 
type back problems.  

The veteran underwent surgery for a hernia repair while on 
active duty in March 1991.  In his VA Forms 21-526 the 
appellant alleged that he had injured his back, and 
aggravated his left arm condition from heavy lifting at the 
same time that he developed his hernia.  The treatment 
records pertaining to the veteran's hernia surgery do not 
contain any reference to a back or left shoulder disorder.  
Moreover, at the veteran's April 1991 demobilization physical 
examination, he made no reference to either claimed 
condition.

A June 1996 letter reflects that the veteran was cleared for 
the Army's physical fitness testing and training program.  
The Board notes that were no profiles in the SMRs limiting 
the veteran's ability to physically perform either his duties 
or fitness testing and training.  

Associated with the claims file are private treatment records 
from Mark Easter, D.O., for the period from October 1991 to 
August 1993.  The records reflect treatment provided to the 
veteran for complaints of back pain.  These complaints were 
related to carrying heavy items at the veteran's civilian job 
(laborer at a hog farm).  There was no treatment for any left 
shoulder complaints although the veteran was treated for 
neck, right shoulder and arm pain that was diagnosed as 
cervical-thoracic dysfunction, secondary to work on the farm.

The veteran was afforded a VA general medical examination in 
April 1994.  He complained of low back pain, without 
radiation down into his legs.  The veteran also related his 
past history of left shoulder surgery.  The examiner's 
diagnosis was chronic low back pain associated with mild 
degenerative disease of the lumbar spine.  The physical 
findings with respect to the left shoulder were essentially 
normal save evidence of a surgical scar and an obvious 
deformity in the acromioclavicular area, but no diagnosis was 
provided.

Associated with the claims file are VA treatment records for 
the period from May to November 1994.  The veteran was noted 
to complain of low back pain on several occasions.  However, 
none of the records relate any of the veteran's complaints to 
any incident of service.

The veteran was afforded a VA orthopedic examination in 
December 1998.  He related a history of developing a hernia 
and back pain during his 1991 period of active duty.  He said 
that the back pain had persisted since that time.  The 
veteran also related that he sustained a left shoulder injury 
in August 1980 when he was playing football during a drill 
weekend with the National Guard.  He reportedly saw his 
private physician for treatment and this resulted in the 
reported 1980 surgery for the left shoulder.  The examiner 
stated that the veteran had gone on to develop enlargement 
and arthritis change of the acromioclavicular (AC) joint that 
was not an unusual outcome.  He also had some symptoms of 
impingement with pain about the horizontal position of the 
shoulder.  X-rays of the left shoulder and lumbar spine both 
revealed evidence of degenerative changes.  The examiner's 
diagnoses were multilevel degenerative disc disease of the 
lumbar spine, and left AC joint arthritis with left shoulder 
impingement.  

The examiner opined that the veteran's low back symptoms were 
related to the degenerative changes in the low back.  He said 
that he could not obtain clear historical information to 
relate it to an injury or other events while on active duty 
in 1991.  In regard to the veteran's left shoulder, the 
examiner said that the veteran sustained a fairly common 
football injury resulting in separation of the AC joint and 
had gone on to develop arthritic changes with some discomfort 
with use and motion.  It was not clear that activities in 
basic training accounted for the condition of the shoulder.  
It also was not clear as to whether the initial injury to the 
joint occurred while on active duty for training based on a 
record review but may have occurred then as related by the 
veteran's history.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The term wartime service 
includes active military, naval, or air service, which 
further includes active duty, a period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(22), (23), (24) (West 
1991).  Active duty for training includes full-time duty 
performed by members of the National Guard of any State.  38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the evidence shows that the veteran clearly 
injured his left shoulder prior to his enlistment in the 
National Guard in July 1980.  This fact is evident from the 
veteran's June 1980 physical examination, and there is no 
evidence to support the allegation that he re-injured his 
shoulder during a drill in 1980.  While the RO was not 
successful in obtaining documentation of all of the veteran's 
periods of active and inactive duty for training periods, the 
SMRs are fairly comprehensive, to include multiple physical 
examinations.  They do not include any competent evidence of 
any aggravation of the left shoulder injury at any time, to 
include in 1981 or 1991.  Further, they do not note any back 
complaints associated contemporaneously with the veteran's 
March 1991 hernia injury.  Indeed, private treatment records 
attribute the veteran's orthopedic complaints to heavy 
lifting done at his civilian job.  

The veteran was requested in November 1996 to provide 
documentation of his drill status or DD 214 to show that he 
was performing authorized duty when he injured his left 
shoulder.  He was also asked to clarify the nature of the 
back injury he claimed to have suffered and to detail all 
places of treatment.  He failed to respond to the request.  
The veteran was requested to provide information pertinent to 
his left shoulder surgery in June 1998.  He again failed to 
respond to the RO's request. Finally, in February 1999, the 
veteran was sent a third request to provide pertinent 
information regarding his left shoulder surgery prior to 
service, and copies of his orders to support his claim.  The 
veteran failed to respond to that request as well. 

Attempts were made to obtain pertinent records regarding the 
veteran's alleged claims for Workman's Compensation and 
Social Security Administration (SSA) benefits.  The veteran 
was requested to provide the necessary release for the 
Workman's Compensation records in June 1998.  He failed to 
respond to the RO's request.  An August 1998 reply from SSA 
indicated that they possess no records relative to a 
disability claim for the veteran.  The February 1999 letter, 
noted above, also requested that the veteran provide 
information regarding his Workman's Compensation claim but he 
failed to respond.

In reviewing the evidence of record the Board finds that the 
veteran has not provided competent evidence of a link between 
his current diagnosis and any incident of service.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  The veteran has not provided such 
medical opinions.  Therefore, without competent evidence 
linking the claimed disorders to service these claims must be 
denied as not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to 
support his claims that the diagnoses of degenerative changes 
of the lumbar spine and left AC joint are in anyway related 
to his period of active duty; that his left shoulder 
disability was aggravated during his period of active duty; 
or, that he was injured during any period of active/inactive 
duty for training, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal are denied.  

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the claims 
are well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

Service connection for left shoulder and back disabilities is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

